Citation Nr: 1628708	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-05 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty with the US Army and Army Reserves from February 1976 to October 1985, February 1991 to March 1991, June 1991 to December 1991, and from August 2005 to October 2007.  He also had additional periods of active and inactive duty for training throughout his reserve service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse testified before the Board at a July 2012 hearing at the RO.  A transcript of the hearing is of record. 

This case was previously before the Board in September 2014 when it was remanded for additional development.  The claims on appeal have now returned to the Board for further appellate action, except for the claim for entitlement to service connection for obstructive sleep apnea which was granted in full in a May 2015 rating decision.  


FINDINGS OF FACT

1.  Hypertension is not related to any incident of active duty service; the condition preexisted and was not aggravated by the Veteran's active military service dated after August 2005.    

2.  A right shoulder disability, diagnosed as right acromioclavicular (AC) degenerative joint disease and right shoulder impingement syndrome, is not related to any incident of active duty service; the condition preexisted and was not aggravated by the Veteran's active military service dated in May 2003 after August 2005.    


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by any period of active military service.  38 U.S.C.A. §§ 101, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2015).

2.  A right shoulder disability, currently diagnosed as right AC degenerative joint disease and right shoulder impingement syndrome, was not incurred in or aggravated by any period of active military service.  38 U.S.C.A. §§ 101, 1111, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that service connection is warranted for hypertension and a right shoulder disability as the conditions were incurred during a period of active military service.  In the alternative, the Veteran contends that his disabilities preexisted and were aggravated during such active service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 
When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Under 38 U.S.C.A. § 101(24) "active military, naval, or air service includes active duty, any period of active duty service for training [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training [INACDUTRA] from an injury incurred or aggravated in line of duty during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  

ACDUTRA means full-time training duty, where the service member is available for duty around-the-clock performed by the Reserve components.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual two-week training is an example of ACDUTRA.  Inactive duty training (INACDUTRA) is training duty, other than full time, performed by the Reserve components.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.   Service connection is therefore available for injuries, but not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).  


Hypertension

After review of the record, the Board finds that the Veteran's hypertension was not present during his first three periods of active duty service and was not diagnosed until years thereafter.  In addition, hypertension preexisted the Veteran's entrance into active duty in August 2005, and was not aggravated therein.  

The record clearly establishes a current diagnosis of hypertension.  The condition was diagnosed by the Veteran's primary care physician at the Jacksonville VA Medical Center (VAMC) in July 2000 based on elevated blood pressure readings recorded over several days.  Three months earlier, during a May 2000 VAMC visit, the Veteran's blood pressure was high and he was counseled to keep a log of his blood pressure readings and report back to the clinic in a few months for a blood pressure evaluation.  The VAMC doctor specifically observed the Veteran had no prior history of hypertension.  On July 3, 2000, the Veteran returned to the VAMC with his blood pressure chart and was diagnosed with hypertension, prescribed blood pressure medication, and advised to keep a low salt diet and lose weight.  He has received consistent treatment for hypertension since that time at various federal and VA facilities.  A current disability is therefore demonstrated.  

With respect to the Veteran's first three periods of active duty (prior to August 2005), there is no evidence of hypertension in the objective medical records.  The Veteran's blood pressure was recorded as normal at the October 1985 and December 1991 separation examinations and he did not report any history of high blood pressure at either examination.  Treatment records dated during these periods of active service are also negative for any complaints or treatment for elevated blood pressure.  After reviewing the complete claims file and physically examining the Veteran, a December 2014 VA examiner concluded that the Veteran did not meet the criteria for a VA diagnosis of hypertension until July 2000 and did not manifest any evidence of the condition during his first three periods of active duty.  See § 4.104, Diagnostic Code 7101 (providing that, for VA purposes, hypertension means that diastolic blood pressure is predominantly 90 mm. or greater, and/or systolic blood pressure is predominantly 160 mm. or greater).  Although a single elevated blood pressure reading was recorded in October 1978, the December 2014 VA examiner noted that this reading was made during a period of acute illness (when the Veteran was receiving treatment for peptic ulcer disease) and other readings during the same period were all normal.  Thus, the isolated incident of elevated blood pressure in 1978 is not sufficient to establish the presence of hypertension during the first three periods of active duty service.  

The Veteran also reported a history of high blood pressure on a June 1997 enlistment report of medical history.  He stated that his high blood pressure was controlled with diet (not medication) and was diagnosed two months ago.  The diagnosis of high blood pressure identified by the Veteran is not documented in the service records, though personnel records establish that the Veteran served two days of inactive duty for training (INACDUTRA) in April 1997-two months before the June 1997 enlistment report.   However, the simple incurrence of a disease, e.g., hypertension, during INACDUTRA is not enough to qualify to service connection; service connection is only available for injuries, not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).  Thus, even if the high blood pressure reported by the Veteran as occurring in April 1997 was indicative of chronic hypertension, service connection is not possible as the Veteran did not have the required military service at that time.  

The Veteran testified during the September 2014 hearing that he was first diagnosed with hypertension during active duty service in approximately 1977 or 1978.  He also testified that he has taken blood pressure medicine since the late 1970s.  As a layperson, the Veteran is competent to report events and injuries that occurred during service, but as noted above, review of the objective medical records and the opinion of the December 2014 VA examiner clearly establish that hypertension was not diagnosed until 2000.  The same evidence also establishes the Veteran's first use of prescribed hypertension medication in 2000.  The Board finds that the competent medical evidence of record in this case is more probative and accurate regarding the onset of hypertension as compared to the Veteran's recollections provided many decades after the events in question, especially since hypertension must be identified based on diagnostic serial blood pressure readings.  

Service connection is also possible for certain chronic disabilities, such as hypertension, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has reported that he was first treated for high blood pressure in the 1970s, but he has not reported a history of continuous symptoms since service.  As the Veteran has not reported a continuity of symptoms since service, service connection under 38 C.F.R. § 3.303(b) is not warranted. 

The Board will now turn to the Veteran's active duty service dated after the July 2000 diagnosis of hypertension.  The Veteran entered active duty on August 1, 2005, and a statement of medical examination and duty status completed on September 9, 2011 notes that hypertension was diagnosed during a deployment screening completed on or about August 1, 2005.   A veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  The Board finds that hypertension, deemed a chronic disease by VA, was identified at the time of the Veteran's August 2005 enlistment and the presumption of soundness is therefore not for application in this case.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.309; see VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004). 

The Board must now determine whether the Veteran's preexisting hypertension was aggravated in service.  Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also VAOPGCPREC 3-2003 (a preexisting injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service).  

The record does not establish that the Veteran's hypertension underwent an increase in severity during any period of active duty service dated after its onset in 2000.  Treatment records dated during active service document multiple instances of treatment for elevated blood pressure readings and adjustments to the Veteran's medication, but these instances were all accompanied by findings that the Veteran was not compliant with his medication regime.  For example, during his initial case management appointment on August 17, 2006, the Veteran's blood pressure was elevated and he reported not taking his medication that morning.  His medications were changed the following day and again on August 30, 2006.  On August 31, 2006, he again reported not taking his blood pressure medication.  Similar instances of non-compliance are documented throughout active duty service, and in May 2007, after not taking his blood pressure medicine for two to three days, the Veteran was advised by his physician that continued non-compliance would place him at high risk for stroke or coronary artery disease.  On October 11, 2007, just prior to his separation from active service, the Veteran again reported not taking his medication for several days and complained of a headache due to high blood pressure.  However, after taking his medication, his blood pressure lowered, his headache resolved, and he was characterized by the treating physician as asymptomatic.  The December 2014 VA examiner also opined that the Veteran's blood pressure elevation during active duty was due to his non-adherence with his medication as prescribed.  Thus, while treatment records document multiple instances of elevated blood pressure readings and adjustments to the Veteran's medications during service, these episodes were consistently related to the Veteran's medication non-compliance and do not indicate an actual increase in the disability.  

The medical evidence dated after the Veteran's separation from active duty in October 2007 also weighs against a finding of aggravation of the preexisting hypertension.  Clinical records from the Jacksonville VAMC document the Veteran's continuing pattern of noncompliance with his blood pressure medication beginning in December 2007 when the Veteran established primary care at the clinic.  The November 2008 VA examiner found that the Veteran was not compliant with his medications and in March 2009, December 2009, and January 2010, the Veteran reported that he did not take his blood pressure medicine.  
Despite these instances of poor control, the December 2014 VA examiner observed that the Veteran's blood pressure readings were actually lower after his separation from service in October 2007 when compared to those documented during active duty.  Based on the lower blood pressure readings, the Veteran's non-compliance, and an in-depth review of the history of the condition during the relevant claims periods, the VA examiner specifically found that the Veteran's hypertension was not aggravated during active duty service.  This finding was accompanied by a full and well-reasoned rationale and is entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Board has considered the Veteran's statements contending that hypertension was aggravated during active duty service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but notes that he has not described any symptoms associated with hypertension that would indicate a permanent worsening of the disability.  He has reported experiencing headaches associated with his high blood pressure, but as documented in his treatment records, this symptom resolved when the Veteran took his medication.  He also testified in July 2012 that he recently spent a few days in a private hospital due to high blood pressure, almost five years after his October 2007 separation from active duty and a year after his most recent verified period of ACDUTRA in 2012.  The Board notes that the presumption pertaining to chronic diseases (such as hypertension) that manifest to a compensable degree within one year of discharge from active service are not applicable to ACDUTRA or INACDUTRA service.  See 38 C.F.R. §§ 3.307 and 3.309; Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); see also Acciola v. Peake, 22 Vet. App. 320 (2008).  

Furthermore, the actual severity of hypertension can only be determined through blood pressure tests performed by a medical professional or a machine.  The Veteran has not consistently monitored his blood pressure readings and as documented in the treatment records, his blood pressure readings do not indicate the aggravation of the disability during active military service.  Therefore, the Veteran's opinion to whether his hypertension increased in severity beyond the normal progress of the disease simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the competent evidence of record demonstrates that the Veteran's hypertension had its onset in 2000 and is not etiologically related to any period of active service prior to August 2005.  Additionally, while hypertension preexisted the Veteran's entrance into active service in August 2005, it was not permanently aggravated during this period of active duty or any subsequent period of active military service.  The Board must therefore conclude that the weight of the evidence is against service connection and the claim is denied. 


Right Shoulder 

As with the claimed hypertension addressed above, the Board finds that the Veteran's right shoulder disability was not present during his first three periods of active duty service.  The evidence establishes that the condition was incurred due to a work-related injury in 1999 and was not aggravated during the Veteran's last period of active duty service or during any period of ACDUTRA or INACDUTRA.  

The record establishes a current right shoulder disability diagnosed as mild acromioclavicular degenerative joint disease and impingement syndrome.  Service and post-service treatment records document findings consistent with these diagnoses since November 2000 and the conditions were also identified in an August 2011 Medical Board Evaluation (MEB) report and by the December 2014 VA examiner.  The Veteran has also consistently reported symptoms of right shoulder pain throughout the claims period.  Thus, a current disability is clearly demonstrated.  

Although the Veteran has a current right shoulder disability, the evidence does not establish that a chronic right shoulder condition was present until September 2000, when the Veteran reported to his VA physician that he had injured his shoulder in a work accident a year earlier.  Regarding his first three periods of active duty service, there are some complaints of right shoulder pain, but no indication a chronic disability was present at that time.  The Veteran complained of right shoulder pain occurring several times a week at the February 1976 enlistment examination, but no underlying chronic cause was identified.  He also reported having right shoulder pain following a cholera shot and playing football in October 1977, but again, no chronic condition was diagnosed.  The Veteran's upper extremities were normal at the October 1985 separation examination and there are no other complaints of shoulder pain during his periods of active duty in 1991 or during his subsequent reserve service prior to 2000.  In fact, the Veteran specifically denied experiencing shoulder pain during a June 1997 reserve enlistment report of medical history. 

The first evidence of a chronic right shoulder disability dates from September 2000 when the Veteran was seen at the VAMC with complaints of right shoulder pain affecting his sleep.  The Veteran reported that he injured his right shoulder in a work-related accident the previous year and required treatment with physical therapy.  Later clinical records also document the Veteran's reports that he was additionally treated with steroid injections after the work incident.  An October 2000 X-ray of the shoulder was negative and he demonstrated signs of mild to moderate shoulder impingement during a VAMC orthopedic examination in November 2000.  The VA orthopedist noted that the Veteran's reserve service could aggravate his disability in the future as he was required to perform exercises such as pushups.  

The Board therefore finds that a chronic right shoulder disability was incurred due to the Veteran's work injury in 1999; he first demonstrated shoulder impingement in 2000 after reporting the work injury and has consistently complained of shoulder pain and impingement since that time.  Additionally, the work injury was of sufficient severity that the Veteran required physical therapy and multiple steroid injections in the shoulder.  The record also contains a medical opinion from a December 2014 VA examiner identifying the 1999 work injury as the onset and etiology of the Veteran's chronic right shoulder arthritis and impingement conditions.  The examiner's opinion was based on the lack of objective evidence of a chronic shoulder condition prior to 1999, the extent of the work-related injury, and the intermittent signs and symptoms of impingement syndrome documented in the record since that injury.  The December 2014 VA examiner's opinion is accompanied by a lengthy and thorough rationale and includes full and complete consideration of the pertinent evidence in this case.  It is therefore entitled to significant probative weight.  See Nieves, supra.  

The Veteran testified in July 2012 that his right shoulder pain began in approximately 1979 and 1980 and was aggravated by years of repetitive use and the demanding physical requirements of his active and reserve service.  He is competent to report the onset of his pain and his service activities, but the Board finds that his recollections of events more than 30 years ago are contradicted and outweighed by the objective medical evidence.  Although he reported a few instances of shoulder pain during his first period of service, as discussed above, he did not manifest symptoms of chronic shoulder pain and impingement until 2000 when he sought VA treatment following a 1999 work injury.  The Board finds that the competent medical evidence of record in this case is more probative and accurate regarding the onset of a chronic right shoulder condition as compared to the Veteran's statements provided many decades later.  Furthermore, he has never reported a clear continuity of right shoulder symptoms beginning in 1979/1980 and continuing to the current day to allow for service connection under 38 C.F.R. § 3.303(b).  See Walker, supra.   As discussed in further detail below, the Veteran has instead provided inconsistent statements regarding the onset, cause, and progression of his right shoulder disability.  

The Board must now determine whether the Veteran's chronic right shoulder disability was aggravated as a result of any period of active military service dated after 2000.  In March 2003, during an annual two-week reserve training period of ACDUTR), the Veteran sustained an additional acute injury to the right shoulder.  Treatment records and military reports show that he incurred a right shoulder strain after off-loading a truck and then taking an Army physical fitness test on May 18, 2003.  He reported a previous history of chronic right shoulder pain with steroid shots administered approximately every 6 months.  He was diagnosed with shoulder impingement and mild AC joint degenerative joint disease was demonstrated by X-ray.  The injury was incurred in the line of duty and the Veteran was placed on a temporary physical profile for one month.  

Although the Veteran clearly sustained an injury to his right shoulder during the May 2003 period of ACDUTRA, the Board finds that it did not result in the permanent aggravation of the preexisting chronic disability.  At the time of the injury, the Veteran reported a previous history of chronic right shoulder pain treated with steroid shots and an increase in pain with activity.  He was placed on a physical profile and subsequent VAMC treatment records, while documenting shoulder impingement in June 2003 immediately after the Veteran's return from annual training, are otherwise negative for shoulder complaints until March 2004 when the Veteran was involved in a motor vehicle accident causing further injury to his shoulder and back and requiring physical therapy.  The December 2014 VA examiner provided a medical opinion specifically finding that the Veteran's shoulder condition was not aggravated as a result of the May 2003 injury; the examiner observed that the findings of mild shoulder arthritis and impingement were related to the 1999 work injury and characterized the Veteran's symptoms in May 2003 as acute and transitory.  The examiner further noted that radiographic degenerative joint disease does not develop acutely and, with respect to joint impingement, most commonly results from an old injury or pathology (including AC degenerative joint disease).  Thus, the Veteran's May 2003 injury during ACDUTRA was an acute exacerbation of his preexisting shoulder arthritis and impingement and did not result in permanent aggravation of either condition.  

The Veteran entered his most recent period of active duty service in August 2005 at which time he was examined prior to his deployment to Southwest Asia.  A chronic right shoulder condition was noted on the pre-deployment examination as the Veteran was found to require a profile for right shoulder impingement.  The claims file does not contain records of any medical treatment dated during the Veteran's deployment, but he has reported on numerous occasions that he was involved in some kind of fall at that time, either in a hole on a land navigation course or off a vehicle.  In any event, the Veteran was found to have multiple orthopedic concerns including his right shoulder at the July 2006 post-deployment examination.  An X-ray of his shoulder again showed very minimal degenerative changes of the AC joint and an MRI demonstrated severe cervical stenosis with cervical disc pathology.  

From 2006 to the present, service and VAMC treatment records document intermittent complaints of right shoulder pain and impingement; however, these records also indicate that a large portion of the Veteran's shoulder complaints were attributed to cervical spondylosis and bilateral radicular symptoms.  In August 2006, the Veteran was diagnosed with cervical spondylosis in response to his complaints of constant right shoulder pain, and after February 2007, his active problem list did not contain references to a primary shoulder condition or symptoms.  The Veteran was placed on another physical profile in May 2007 for shoulder problems, but again, this appears to have been based on his previous diagnosis of right shoulder impingement.  Treatment reports dated until the time of the Veteran's discharge in October 2007 are negative for shoulder complaints or symptoms and refer only to cervical spine dysfunction.  Furthermore, the Veteran's upper extremities were normal upon physical examination in May 2007.  The June 2007 separation examination includes diagnoses of multiple cervical spine conditions and upper back pain between the shoulder blades, but does not include any findings or indication that the Veteran's right shoulder was the source of his complaints.  

The Board therefore finds that the Veteran's records during his last period of active duty service contain multiple references to shoulder pain and impingement, but establish that these symptoms were due to a chronic disability of the cervical spine rather than the preexisting right shoulder conditions.  The medical records therefore weigh against a finding that the preexisting right shoulder condition increased in severity and was aggravated during the Veteran's last period of active duty service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also VAOPGCPREC 3-2003.  
This conclusion is also supported by the December 2014 VA examiner's medical opinion.  The examiner noted that the Veteran's right shoulder manifested ongoing mild degenerative joint disease and impingement during this period without evidence of aggravation based on stable radiographic findings and the identification of cervical disease as the etiology of the Veteran's in-service right shoulder complaints.  

The evidence dated after the Veteran's last period of active duty also weighs in favor of a finding that his right shoulder arthritis and impingement were not aggravated due to service.  While the post-service treatment records document continued complaints of pain in multiple joints, they do not indicate any progression of the Veteran's right shoulder conditions.  The Veteran manifested some limitation of shoulder motion during a November 2008 evaluation at the VAMC and an accompanying X-ray of the right shoulder did not show any significant findings.  There was also no objective evidence of shoulder impingement during a November 2008 VA contract examination.  In August 2009, during a physical rehabilitation consultation at the VAMC, the Veteran was noted to have incurred back injuries from a fall during service as well as from a car accident in 2004, and was pursuing a medical retirement from reserve service.  He was also observed to have worked for four months loading and unloading ships after his October 2007 separation from active duty, but was unable to continue with that work due to back pain.  He did not report that his right shoulder interfered with his ability to function and the condition clearly did not limit his ability to perform manual labor soon after his discharge from service.  An August 2011 MRI of the right shoulder performed as part of the MEB examination showed a small os navicularum and pseudoarthritis and a September 2012 X-ray also demonstrated stable mild degenerative changes in the right shoulder.  

The August 2011 MEB report includes diagnoses of chronic cervical degenerative disc and joint disease, as well as chronic shoulder impingement.  Although the Veteran's shoulder condition was determined to have been incurred in the line of duty and not to have existed prior to service, the Board notes that the MEB report does not reference any of the Veteran's pre-2005 treatment records or previously documented shoulder injuries.  Instead, the MEB relies solely on the Veteran's reported history to determine the etiology of his shoulder disability.  The Veteran reported that he incurred injuries due to a fall in August 2005 while performing daytime land navigation training and injured his shoulder while performing pushups around the same time period.  As discussed above, the Board has already determined that the Veteran incurred a chronic right shoulder disability due to a work injury in 1999 and the findings of the August 2011 MEB do not alter this conclusion as they are based on an inaccurate presentation of the Veteran's history.  Additionally, the MEB report does not indicate that the Veteran's right shoulder condition was aggravated as a result of active duty service; physical examination of the shoulder indicated tenderness and impingement, symptoms that were present without increase before, during, and after the Veteran's last period of active duty.  The accompanying MRI report also does not indicate any aggravation of the Veteran's disability due to service.  

The Board has again considered the Veteran's testimony and statements that his right shoulder condition was incurred in or aggravated due to active duty service.  As noted above, the Veteran is competent to report events that occurred during service and the symptoms he experiences, but as a layperson, he is not competent to opine as to medical etiology or render medical opinions.  Barr, supra.  The Board also acknowledges that the Veteran has provided inconsistent statements regarding the onset of his disability and has not provided any specific lay evidence regarding the aggravation of the disability during his most recent period of active duty from August 2005 to October 2007.  He testified in July 2012 that his right shoulder disability began in approximately 1979 or 1980 and was the result of the repetitive use and physical exertion required by his military service.  The Veteran also testified regarding his right shoulder strain in May 2003 during a physical fitness test, but did not otherwise indicate that the condition specifically worsened during a period of active military service, to include his deployment to Southwest Asia.  

Additionally, treatment records contain statements from the Veteran identifying several other possible etiologies for his right shoulder disability.  In September 2000, the Veteran reported incurring a work injury of the right shoulder to his VAMC physician.  In contrast, during the November 2008 VA contract examination, he dated the onset of his right shoulder to problems to a fall off a tank, although he was unable to remember the place or date of this injury.  One year later, at the VAMC, the Veteran stated that he injured his shoulder and his neck when he fell into a hole on a land navigation course during active duty.  Most recently, during the December 2014 VA examination, the Veteran dated the onset of his right shoulder problems to the 1970s and stated that his shoulder disability began as a result of push-ups, pull-ups, lifting, and other physical stressors.  In short, the Veteran's statements regarding the history of his right shoulder symptoms are inconsistent and do not provide a clear picture regarding the onset and progression of the disability.  In light of the Veteran's inconsistent history and his lack of medical training and knowledge, his opinion as to whether his right shoulder disability increased in severity beyond the normal progress of the disease during a period of active military service simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In conclusion, the record establishes that the Veteran has a history of chronic right shoulder pain and impingement beginning in 1999 when he incurred a work-related injury.  He sustained an acute right shoulder strain in May 2003 during a period of ACDUTRA, but did not experience a permanent aggravation of his diagnosed right shoulder arthritis and impingement syndrome at that time or during his last period of active duty service from August 2005 to October 2007.  In fact, his symptoms and radiographic findings have been stable throughout the claims period, though the diagnostic picture was complicated by a cervical spine disc disease with radiculopathy causing additional pain to the Veteran's shoulder.  As a chronic right shoulder disability was not incurred in or permanently aggravated by a period of active military service, the Board must conclude that the weight of the evidence is against service connection and the claim is denied. 


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for a right shoulder disability, currently diagnosed 


as right AC degenerative joint disease and right shoulder impingement syndrome, is denied.



____________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


